Opinion by
Orlady, J.,
The plaintiff brought this action of assumpsit to recover for boarding furnished to one Gene Gautier, on the order of the overseers of the defendant poor district. On the trial, the plaintiff failed to prove that an order of relief had been granted by two magistrates or that there was any emergency which required him to furnish boarding to the party named, and on motion of the defendant, a compulsory nonsuit was entered which the court subsequently refused to take off.
*3The Act of June 13,1836, P. L. 539, relating to the support and employment of the poor, provides just how a poor district shall be made liable for such charges. It is the duty of the overseers to provide with the necessary means of subsistence, such poor person who, by reason of age, disease, infirmity, or other disability, may be unable to work. The 6th section provides that “no poor person shall be entered on the poor book of any district, or receive relief from any overseers, before such person, or some one in his behalf, shall have procured an order from two magistrates of the county for the same, and in case any overseer shall enter in the proper book, or relieve such poor person without such order, he shall forfeit a sum equal to the amount or value given, unless such entry or relief shall be approved of by two magistrates as aforesaid.” By section 7, the overseers are given authority to contract for a house or lodging for keeping, maintaining, and employing such poor persons, etc.
By the Act of May 23,1893, P. L. 116, it is provided that no poor district shall be held or adjudged liable to any person for, or on account of relief of any kind or nature whatsoever, afforded by him to any poor, sick, or destitute person, for more than ten days immediately preceding the time when an order for thé relief of such poor person shall have been procured and delivered to the overseers of the poor of the district where such relief shall have been afforded.
The wisdom of these statutory provisions has been considered in many cases. There is no liability to furnish relief without an order, except in cases of emergency: Directors of the Poor v. Worthington, 38 Pa. 160; Campbell v. Grooms, 101 Pa. 481. The protection to the treasury is of so much importance that in the greater part of the state, under the general statute and under many local ones, an order of approval of the relief by two magistrates is a prerequisite to the right of the overseers or directors to make payment. Without such order no action would lie against the district: Blakeslee v. Directors of the Poor, 102 Pa. 274.
Except in cases of imperative necessity, the overseers of the poor have no power to bind their districts to the repayment of money borrowed by them, even though it be once applied to a debt of the district for the payment of which it was borrowed; *4Gibson v. Plum Creek Township, 122 Pa. 557. We do not think the conclusions reached in former cases are at all shaken by the case of Danville Hospital v. Overseers, 163 Pa. 175. That was an action brought by the hospital to recover from Bellefonte borough for the expenses of the care and maintenance of three insane paupers who had been placed in the hospital by the overseers of the poor of Bellefonte borough by virtue of and under authority of sections 8 to 15 'inclusive of the Act of April 14, 1845, P. L. 440, which were extended to the Danville hospital by Act of March 27,1873, P. L. 54. The court below entered judgment for the defendant non obstante veredicto on the ground that no order of relief had been obtained prior to sending the insane paupers to the hospital. The question before the Supreme Court in that case was whether under the facts therein, an order of relief was a prerequisite to a recovery, and it was held to be unnecessary for the reasons that the poor directors of the borough were the “constituted authorities having care and charge of the poor,” by the very terms of the act. They had the legal right to act, in sending to the asylum “ such insane persons under their charge, as they may deem proper subjects .... and it is they, the officials, the overseers, who are to decide as between them and the asylum what persons they regard as insane persons under their charge. It was an official function which they alone are authorized to discharge.” But in the case before this court, the statutory authority of the overseers to bind the district is subject to the approval of their judgment by two magistrates. An order of relief was not necessary in .that case, for the reason that the overseers had the entire authority, which under the act of 1836, is shared with the two magistrates, and since the poor directors of the borough had such exclusive control over such insane persons, and since they acted within the scope of their authority, their acts were presumed to have been rightly done, without specific proof to that effect.
The overseers of La Porte district, by ignoring their statutory duty in not taking out an order of relief, could not make the district liable however long they persisted in violating the law. The poor person was well known, and was entitled to relief, which could be furnished at public expense in but one way, that fixed by the statute. Each of the many offers made by *5tbe plaintiff fell short of the legal requirements on which to found a recovery against the district.
The nonsuit was properly entered and the judgment is affirmed.